Mr. Justice HerNÁNdez
after stating the foregoing facts, delivered the opinion of the court.
Begardless of the irregularities in the summary executory proceedings prosecuted by Ursula Casanova against Miguel Casanova for the collection of a' mortgage credit, — irregularities which it is unnecessary to discuss in the present appeal, —the fact is that mortgages prior to that of Ursula Casanova existed upon the property awarded to her in said proceeding, and therefore, according to article 172 of the Begulations for the execution of the Mortgage Law, she is bound to answer for these charges out of the value of the same estate awarded to her, as she has partially acknowledged in setting forth in the liquidation of charges, which was judicially approved, that a surplus of $987.20 remained in favor of Miguel Casanova, the necessary portion of which surplus was allotted for the satisfaction of the prior mortgages. Said surplus, therefore, cannot now be devoted to the payment of any other ordinary credit, such as the one which constitutes the subject-matter of the present executory proceeding.
We adjudge that we ought to reverse and do reverse the order of April 9,1902, from which the appeal is taken, and the .related prior orders of November 5, 1901, and March 11, 1902, the costs occasioned in the proceeding in connection with the application for the enlargement of the attachment to be paid by the execution creditor, and no special imposition being made of the costs of the appeal. 'The District Court of Maya-güez is directed to proceed according to law, and the record will be remanded to that court, with a certified copy of the present decision, for such action as may be proper.
Chief Justice Quiñones and Justices Figueras and Mac-Leary concurred.
*297Mr. Justice Sulzbacher did not sit at the bearing of this case.